

117 HR 2948 IH: Electric Vehicle Infrastructure Rebate Act of 2021
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2948IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Tonko introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Energy to establish a rebate program to promote the purchase and installation of electric vehicle supply equipment, and for other purposes.1.Short titleThis Act may be cited as the Electric Vehicle Infrastructure Rebate Act of 2021.2.Electric vehicle supply equipment rebate program(a)Rebate programNot later than January 1, 2022, the Secretary shall establish a rebate program to provide rebates for covered expenses associated with electric vehicle supply equipment located at workplaces, multi-unit housing structures, and publicly accessible locations.(b)Rebate program requirements(1)Eligible entitiesA rebate under the rebate program may be made to an individual, a State, local, Tribal, or Territorial government, a private entity, a not-for-profit entity, a nonprofit entity, or a metropolitan planning organization.(2)Eligible equipment and locations(A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall publish and maintain on the Department of Energy internet website a list of electric vehicle supply equipment that is eligible for the rebate program.(B)SpecificationsThe Secretary may determine technical specifications and requirements for electric vehicle supply equipment to be included on the list published under subparagraph (A), to enhance safety, cybersecurity, performance, accessibility, and alignment with relevant codes and standards, as determined appropriate by the Secretary.(C)UpdatesThe Secretary may add to, or otherwise revise, the list of electric vehicle supply equipment published under subparagraph (A) if the Secretary determines that such addition or revision will likely lead to—(i)greater usage of electric vehicle supply equipment;(ii)greater access to electric vehicle supply equipment by users; or(iii)an improved experience for users or owners of electric vehicle supply equipment, including accessibility in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(D)Location requirementAn eligible entity may receive a rebate under the rebate program only if the electric vehicle supply equipment included on the list published under subparagraph (A) is installed—(i)in the United States;(ii)on property—(I)owned by the eligible entity under paragraph (1); or(II)on which the eligible entity under paragraph (1) has authority to install electric vehicle supply equipment; and(iii)at a location that is—(I)a multi-unit housing structure;(II)a workplace, and available to employees of such workplace or employees of a nearby workplace; or(III)publicly accessible, including a publicly accessible commercial location.(E)Public accessibilityFor electric vehicle supply equipment not located at a multi-unit housing structure or a workplace, an eligible entity may receive a rebate under the rebate program only if the installed electric vehicle supply equipment is—(i)publicly accessible for a minimum of 12 hours per day at least 5 days per week; and(ii)networked or otherwise capable of being monitored remotely.(3)Application(A)In generalAn eligible entity under paragraph (1) may submit to the Secretary an application for a rebate under the rebate program. Such application shall include—(i)the estimated cost of covered expenses to be expended on the electric vehicle supply equipment that is eligible under paragraph (2);(ii)the estimated installation cost of the electric vehicle supply equipment that is eligible under paragraph (2);(iii)the global positioning system location, including the integer number of degrees, minutes, and seconds, where such electric vehicle supply equipment is to be installed, and identification of whether such location is—(I)a multi-unit housing structure;(II)a workplace; or(III)publicly accessible, including a publicly accessible commercial location, in accordance with paragraph (2)(E);(iv)the technical specifications of such electric vehicle supply equipment, including the maximum power voltage and amperage of such equipment;(v)an assessment of the electrical capacity at the location where such electric vehicle supply equipment is to be installed, and, as necessary, proof of communication with the electric utility that will serve the electric vehicle supply equipment to be installed; and(vi)any other information determined by the Secretary to be necessary for a complete application.(B)Review processThe Secretary shall review an application for a rebate under the rebate program and approve an eligible entity under paragraph (1) to receive such rebate if the application meets the requirements of the rebate program under this subsection.(C)Notification to eligible entityNot later than 180 days after the date on which the eligible entity under paragraph (1) applies for a rebate under the rebate program, the Secretary shall notify the eligible entity whether the eligible entity will be awarded a rebate under the rebate program following the submission of additional materials required under paragraph (6).(D)TimingThe Secretary may award a rebate under the rebate program if the eligible entity under paragraph (1) begins installation of the applicable electric vehicle supply equipment after submitting an application for the rebate but before the Secretary approves the application.(4)Funding set-asidesEach fiscal year, the Secretary may set aside an amount of funding under the rebate program to ensure, to the extent possible given the applications meeting the requirements of the rebate program submitted, rebates are distributed—(A)to individuals and small businesses, as determined by the Secretary; and(B)for electric vehicle supply equipment—(i)located in rural communities, as determined by the Secretary; and(ii)located in low-income and disadvantaged communities, as determined by the Secretary.(5)Rebate amount(A)In generalExcept as provided in subparagraph (B), the amount of a rebate made under the rebate program for each new charging unit at a location shall be the lesser of—(i)75 percent of the applicable covered expenses;(ii)$1,000 for covered expenses associated with the purchase and installation of non-networked level 2 charging equipment;(iii)$4,000 for covered expenses associated with the purchase and installation of networked level 2 charging equipment; or(iv)$100,000 for covered expenses associated with the purchase and installation of networked direct current fast charging equipment.(B)Rebate amount for replacement equipmentA rebate made under the rebate program for replacement of pre-existing electric vehicle supply equipment of similar specifications at a location shall be the lesser of—(i)75 percent of the applicable covered expenses;(ii)$500 for covered expenses associated with the purchase and installation of non-networked level 2 charging equipment;(iii)$2,000 for covered expenses associated with the purchase and installation of networked level 2 charging equipment; or(iv)$35,000 for covered expenses associated with the purchase and installation of networked direct current fast charging equipment.(6)Disbursement of rebate(A)In generalThe Secretary shall disburse a rebate under the rebate program to an eligible entity under paragraph (1) as quickly as feasible following approval of an application under paragraph (3) and submission of the materials required under subparagraph (B).(B)Materials required for disbursement of rebateNot later than one year after the date on which the eligible entity under paragraph (1) receives notice under paragraph (3)(C) that the eligible entity has been approved for a rebate, such eligible entity shall submit to the Secretary the following—(i)a record of payment for covered expenses expended on the installation of the electric vehicle supply equipment that is eligible under paragraph (2);(ii)a record of payment for the electric vehicle supply equipment that is eligible under paragraph (2);(iii)the global positioning system location of where such electric vehicle supply equipment was installed and identification of whether such location is—(I)a multi-unit housing structure;(II)a workplace; or(III)publicly accessible, including a publicly accessible commercial location, in accordance with paragraph (2)(E);(iv)the technical specifications of the electric vehicle supply equipment that is eligible under paragraph (2), including the maximum power voltage and amperage of such equipment; and(v)any other information determined by the Secretary to be necessary.(C)Agreement to maintainTo be eligible for a rebate under the rebate program, an eligible entity under paragraph (1) shall enter into an agreement with the Secretary to maintain the electric vehicle supply equipment that is eligible under paragraph (2) in a satisfactory manner for not fewer than 5 years after the date on which the eligible entity under paragraph (1) receives the rebate under the rebate program.(D)Agreement to publish operating statusTo be eligible for a rebate under the rebate program for electric vehicle supply equipment located at a publicly accessible location, an eligible entity under paragraph (1) shall enter into an agreement with the Secretary to make the operating status, geographic location, hours of operation, and technical specifications of the electric vehicle supply equipment available on the internet and updated on a regular basis, as determined appropriate by the Secretary.(E)ExceptionThe Secretary may decline to disburse a rebate under the rebate program if materials submitted under subparagraph (B) vary significantly, as determined by the Secretary, from the global positioning system location and technical specifications for the electric vehicle supply equipment that is eligible under paragraph (2) provided in an application under paragraph (3).(7)Multi-port chargersAn eligible entity under paragraph (1) shall be awarded a rebate under the rebate program for covered expenses relating to the purchase and installation of a multi-port charger based on the number of publicly accessible charging ports, with each subsequent port after the first port being eligible for 75 percent of the full rebate amount.(8)Hydrogen fuel cell refueling equipmentHydrogen refueling equipment shall be eligible for a rebate under the rebate program as though it were networked direct current fast charging equipment, and all applicable requirements related to such equipment shall apply.(9)Networked direct current fast chargingOf amounts appropriated to carry out the rebate program through fiscal year 2025, not more than 40 percent may be used for rebates of networked direct current fast charging equipment or hydrogen refueling equipment. Beginning after fiscal year 2025, the Secretary, after providing public notice and an opportunity for public comment, may adjust the percentage of amounts appropriated to be used for networked direct current fast charging equipment or hydrogen refueling equipment to account for—(A)changes in consumer charging habits and other market trends;(B)technology development and cost reductions;(C)the need for such equipment in a diverse distribution of workplaces, multi-unit housing structures, and publicly accessible locations to meet consumers’ needs;(D)an equitable distribution of such equipment in rural communities and low-income and disadvantaged communities; and(E)other factors determined appropriate by the Secretary.(10)ReportNot later than 3 years after the first date on which the Secretary awards a rebate under the rebate program, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report of the number of rebates awarded for electric vehicle supply equipment and hydrogen fuel cell refueling equipment in each of the location categories described in paragraph (2)(D)(iii).(c)DefinitionsIn this section:(1)Covered expensesThe term covered expenses means an expense that is associated with the purchase and installation of electric vehicle supply equipment, including—(A)the cost of electric vehicle supply equipment;(B)labor costs associated with the installation of such electric vehicle supply equipment, only if wages for such labor are paid at rates not less than those prevailing on similar labor in the locality of installation, as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act);(C)material costs associated with the installation of such electric vehicle supply equipment, including expenses borne by rebate recipients for electrical equipment and necessary upgrades or modifications to the electrical grid and associated infrastructure required for the installation of such electric vehicle supply equipment;(D)permit costs associated with the installation of such electric vehicle supply equipment; and(E)the cost of an on-site energy storage system that supports electrical load balancing or otherwise improves the performance of such electric vehicle supply equipment.(2)Electric vehicleThe term electric vehicle means a vehicle that derives all or part of its power from electricity.(3)Electric vehicle supply equipmentThe term electric vehicle supply equipment means any conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, electrical equipment, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle or to a battery intended to be used in an electric vehicle.(4)Level 2 charging equipmentThe term level 2 charging equipment means electric vehicle supply equipment that provides an alternating current power source at a minimum of 208 volts.(5)Multi-port chargerThe term multi-port charger means electric vehicle charging unit capable of charging more than one electric vehicle simultaneously.(6)Networked direct current fast charging equipmentThe term networked direct current fast charging equipment means electric vehicle supply equipment that is capable of providing a direct current power source at a minimum of 50 kilowatts and is enabled to connect to a network to facilitate data collection and access.(7)Rebate programThe term rebate program means the rebate program established under subsection (a). (8)SecretaryThe term Secretary means the Secretary of Energy.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section—(1)$75,000,000 for each of fiscal years 2022 and 2023;(2)$100,000,000 for fiscal year 2024; and(3)$125,000,000 for each of fiscal years 2025 and 2026.